Exhibit January 5, 2009 PRESS RELEASE COMMUNITY BANCORP. ANNOUNCES QUARTERLY DIVIDEND Derby, VT For Immediate Release For more information, contact Stephen P. Marsh, President & CEO at 802-334-7915 Community Bancorp., the parent company of Community National Bank, has declared a dividend of seventeen cents per share payable February 1, 2009 to shareholders of record as of January 15, 2009. Community National Bank is an independent bank that has been serving its communities since 1851, with offices now located in Derby, Derby Line, Island Pond, Barton, Newport, Troy, St. Johnsbury, Montpelier, Barre, Lyndonville, Morrisville and Enosburg.
